Title: From James Madison to David Stone, [16 January] 1810
From: Madison, James
To: Stone, David


Sir[16 January 1810]
I have duly received your letter of the 1st. instant, covering the address by which the General Assembly of N. Carolina have unanamously [sic] expressed their approbation of the course pursued by the Ex. of the U. S. in relation to foreign insults & aggressions, and pledged their support of it. I commit the inclosed answer to your favorable attention; offering to you, at the same time, assurances of my sensibility to the very kind terms in which the Act of the Legislature was transmitted, and of my high esteem & friendly regards.
 
[Enclosure]
To the General Assembly of the State of North Carolina.
Jany. 1810
The Address of the General Assembly, of the 23d. of December, could not but be received with a satisfaction much enhanced by the unanimity with which they approve the course pursued by the Executive of the U. States, for maintaining the Rights of the Nation, and the respect due to its Government.
Whilst the unyie[l]ding injustice of Foreign powers continues to render our situation perplexing, & the preservation of peace more & more uncertain, the Councils of the General Government must find their confidence in the spirit & faculties of the Nation, greatly fortified by the co-operating patriotism of the States. Nor could this resource be more honorably or acceptably pledged than in the example now given.
In the stress which the General Assembly have been pleased to lay on my capacities & endeavors to promote the welfare of our Country I perceive a partiality which claims the return of my Affectionate acknowledgments; along with which I tender assurances of my high consideration & best wishes.
 